Case 1:14-cv-00964-KG-SCY Document 255 Filed 05/15/19 Page 1 of 1

AO 85A (Rev. 02/17) Notice, Consent, and Reference of a Dispositive Motion to a Magistrate Judge

UNITED STATES DISTRICT COURT

 

 

for the
ALFONSO HERNANDEZ )
Plaintiff )
Le ) Civil ActionNo. 14-964-KG-SCY
ANDY FITZGERALD )
Defendant )

NOTICE, CONSENT, AND REFERENCE OF A DISPOSITIVE MOTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings and enter a final order dispositive of each motion. A magistrate judge may exercise this authority only if
all parties voluntarily consent.

You may consent to have motions referred to a magistrate judge, or you may withhold your consent without
adverse substantive consequences. The name of any party withholding consent will not be revealed to any judge who
may otherwise be involved with your case.

Consent to a magistrate judge's consideration of a dispositive motion. The following parties consent to have a
United States magistrate judge conduct any and all proceedings and enter a final order as to each motion identified below
(identify each motion by document number and title).

Motions: Objections to deposition designations of Michael Herrick of both parties.

 

Objections must be filed by Friday, May 17, 2019, by 12:00 p.m.

 

 

Printed names of parties and attorneys Signatures of parties or attorneys Dates

Louren Oliveros, Counsel for Plaintiff
/s/ Louren Oliveros _ z 5/15/19

an

Jonlyn Martinez, Counsel for Defendant a De / Se << /
nee AML S/1S C4

j

 

Reference Order

IT IS ORDERED: The motions are referred to a United States magistrate judge to conduct all proceedings and
enter a final order on the motions identified above in accordance with 28 U.S.C. § 636(c).

Date) /S Hay Ios9 _ Sea
‘ : e's signature

KennethGenzales, us Dis. Jud se

   

 

 

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
